                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS


 JUAN COLON,                                 )
                                             )
                      Plaintiff,             )
                                             )
 vs.                                         )   Case No. 16-CV-1188-NJR-MAB
                                             )
 TERRENCE CASEY,                             )
 KIMBERLY GARVER, and                        )
 TRAVIS NOTTMEIER,                           )
                                             )
                      Defendants.            )

                          MEMORANDUM AND ORDER

ROSENSTENGEL, District Judge:

       On January 14, 2019, Magistrate Judge Beatty issued a Show Cause Order,

ordering Plaintiff Juan Colon to show cause in writing by February 4, 2019, why this

matter should not be dismissed due to his failure to prosecute this action and cooperate

with appointed counsel (Doc. 32). Judge Beatty also warned Colon that his failure to

respond to the Order will result in his case being dismissed. The Clerk’s Office mailed

Colon a copy of this Order to his last known address. He filed nothing in response.

       Accordingly, Attorney Michael Gras’s Motion to Withdraw as Attorney (Doc. 30)

is GRANTED, and this action is DISMISSED with prejudice pursuant to Rule 41(b). The

Clerk of Court is DIRECTED to enter judgment accordingly.

       Out of an abundance of caution, the Court advises Colon as follows. If Colon

wishes to contest this Order, he has two options. He can ask the Seventh Circuit to review

the Order, or he can first ask the undersigned to reconsider the Order before appealing

to the Seventh Circuit.

                                       Page 1 of 3
       If Colon chooses to go straight to the Seventh Circuit, he must file a notice of appeal

within 60 days from the entry of judgment or order appealed from. FED. R. APP. P.

4(a)(1)(B). The deadline can be extended for a short time only if Colon files a motion

showing excusable neglect or good cause for missing the deadline and asking for an

extension of time. FED. R. APP. P. 4(a)(5)(A), (C); see also Sherman v. Quinn, 668 F.3d 421,

424 (7th Cir. 2012) (explaining the good cause and excusable neglect standards);

Abuelyaman v. Illinois State Univ., 667 F.3d 800, 807 (7th Cir. 2011) (explaining the

excusable neglect standard).

       On the other hand, if Colon wants to start with the undersigned, he should file a

motion to alter or amend the judgment under Federal Rule of Civil Procedure 59(e). The

motion must be filed within twenty-eight (28) days of the entry of judgment, and the

deadline cannot be extended. FED. R. CIV. P. 59(e); 6(b)(2). The motion also must comply

with Rule 7(b)(1) and state with sufficient particularity the reason(s) that the Court should

reconsider the judgment. Elustra v. Mineo, 595 F.3d 699, 707 (7th Cir. 2010); Talano v. Nw.

Med. Faculty Found., Inc., 273 F.3d 757, 760 (7th Cir. 2001); see also Blue v. Hartford Life &

Acc. Ins. Co., 698 F.3d 587, 598 (7th Cir. 2012) (“To prevail on a Rule 59(e) motion to amend

judgment, a party must clearly establish (1) that the court committed a manifest error of

law or fact, or (2) that newly discovered evidence precluded entry of judgment.”)

(citation and internal quotation marks omitted).

       So long as the Rule 59(e) motion is in proper form and timely submitted, the 60-

day clock for filing a notice of appeal will be stopped. FED. R. APP. P. 4(a)(4). The clock

will start anew once the undersigned rules on the Rule 59(e) motion. FED. R. APP. P.



                                         Page 2 of 3
4(a)(1)(A), (a)(4), (a)(4)(B)(ii). To be clear, if the Rule 59(e) motion is filed outside the 28-

day deadline or “completely devoid of substance,” the motion will not stop the clock for

filing a notice of appeal; it will expire 60 days from the entry of judgment. Carlson v. CSX

Transp., Inc., 758 F.3d 819, 826 (7th Cir. 2014); Martinez v. Trainor, 556 F.2d 818, 819–20 (7th

Cir. 1977). Again, this deadline can be extended only on a written motion by Colon

showing excusable neglect or good cause.

       If Colon chooses to appeal to the Seventh Circuit, he can do so by filing a notice of

appeal in this Court. FED. R. APP. P. 3(a). The current cost of filing an appeal with the

Seventh Circuit is $505.00. The filing fee is due at the time the notice of appeal is filed.

FED. R. APP. P. 3(e). If Colon cannot afford to pay the entire filing fee up front, he must file

a motion for leave to appeal in forma pauperis (“IFP motion”). See FED. R. APP. P. 24(a)(1).

The IFP motion must set forth the issues Colon plans to present on appeal. See FED. R.

APP. P. 24(a)(1)(C).

       IT IS SO ORDERED.

       DATED: February 6, 2019


                                                    s/ Nancy J. Rosenstengel___________
                                                    NANCY J. ROSENSTENGEL
                                                    United States District Judge




                                          Page 3 of 3
